          Case 2:18-cv-00621-DGC Document 67 Filed 10/25/19 Page 1 of 13


 1   courtdocs@dickinsonwright.com
     Scot L. Claus (#014999)
 2   Vail C. Cloar (#032011)
     Holly M. Zoe (#033333)
 3   DICKINSON WRIGHT PLLC
     1850 North Central Avenue, Suite 1400
 4   Phoenix, AZ 85004-4568
     Phone: (602) 285-5000
 5   Attorneys for Defendant City of Scottsdale

 6
                                  UNITED STATES DISTRICT COURT
 7
                                          DISTRICT OF ARIZONA
 8
     The Satanic Temple, Inc. et al.,                       Case No. CV 18-00621-PHX-DGC
 9
                            Plaintiffs,                     DEFENDANT CITY OF
10   v.                                                     SCOTTSDALE’S REPLY IN SUPPORT
                                                            OF MOTION TO DISMISS
11
     City of Scottsdale,
12                                                          (Oral Argument Requested)
                            Defendant.
13
            Plaintiffs cling to the misguided notion that a non-entity may sue for a violation of the
14
     Establishment Clause arising from a legislative prayer practice regardless of whether: (1)
15
     whether the entity existed at the time of the alleged harm; (2) whether it represents any particular
16
     religion; (3) or whether its purported members adhere to any particular set of beliefs.
17
     Unsurprisingly, that is not the law. Plaintiffs’ case is dependent upon the fictive narrative that
18
     something called “The Satanic Temple” both sought, and was denied, the opportunity to give an
19
     invocation prior to a 2016 City Council meeting. But that is not true as a matter of historic fact.
20
     There is no monolithic entity called “The Satanic Temple,” and no such entity attempted to
21
     deliver anything resembling an “invocation” that is entitled to protection under the
22
     Establishment Clause. Simply put, no Plaintiff has standing to sue, and this Court lacks subject
23
     matter jurisdiction.
24
     I.     Plaintiffs misapprehend the law of standing.
25
            Plaintiffs’ standing analysis flows from two essential fallacies. First, Plaintiffs assert
26
     that the Court must construe all facts in the FAC as true when analyzing whether they have

                                                      -1-
     PHOENIX 53387-11 599194v12
         Case 2:18-cv-00621-DGC Document 67 Filed 10/25/19 Page 2 of 13


 1   standing. [Response at 2, 16.] Second, Plaintiffs apparently believe that if one Plaintiff has

 2   standing, then all of the Plaintiffs have standing. [Response at 4.] Both assertions are wrong.

 3          A.     Plaintiffs have failed to meet their burden to establish standing.

 4          There is a well-settled presumption against federal court jurisdiction, DaimlerChrysler
 5   Corp. v. Cuno, 547 U.S. 332, 342 n.3 (2006), and “the party asserting jurisdiction has the
 6   burden of establishing it if his allegations are challenged in any appropriate manner.” Taylor
 7   v. Portland Paramount Corp., 383 F.2d 634, 639 (9th Cir. 1967); see also Spokeo v. Robins,
 8   136 S. Ct. 1540, 1547 (2016) (explaining that the plaintiff, “as the party invoking federal
 9   jurisdiction,” bears the burden of establishing elements of standing). Plaintiffs do not attempt
10   to meet this burden.
11          Instead, Plaintiffs incorrectly assert that the Court must accept their alleged facts as
12   true. [Response at 2, 16.] However, “attacks on jurisdiction can be either facial, confining the
13   inquiry to allegations in the complaint, or factual, permitting the court to look beyond the
14   complaint.” Savage v. Glendale Union High Sch. Dis. No. 205, Maricopa Cty., 343 F.3d
15   1036, 1039 n.2 (9th Cir. 2003). Thus, on a factual challenge to standing, “[n]o presumptive
16   truthfulness attaches to plaintiff's allegations, and the existence of disputed material facts will
17   not preclude the trial court from evaluating for itself the merits of jurisdictional claims.”
18   Thornhill Pub. Co., Inc. v. Gen. Tel. & Elecs. Corp., 594 F.2d 730, 733 (9th Cir. 1979)
19   (quoting Mortensen v. First Fed. Sav. & Loan Ass’n, 549 F.2d 884, 891 (3d Cir. 1977)).
20          Here, the City has offered significant evidence demonstrating that Plaintiffs lack
21   standing, including: (1) TST, Inc. and Adversarial Truth’s non-existence at any relevant time;
22   (2) the absence of any authorization for Ms. Shortt to speak on behalf of any entity or group;
23   (3) UFC’s inability to lawfully transact business in Arizona; (4) the purely secular purpose of
24   the alleged “invocation;” and (5) the absence of any “religion” that can suffer an injury from a
25   legislative prayer. The only evidence that Plaintiffs offered in response is a document
26   reflecting that TST, Inc. was recently deemed by the IRS to be eligible for tax-exempt status.


                                                     -2-
     PHOENIX 53387-11 599194v12
           Case 2:18-cv-00621-DGC Document 67 Filed 10/25/19 Page 3 of 13


 1   [Doc. 65-1.] But that treatment is completely unresponsive to any standing defect because

 2   TST, Inc. did not exist at any relevant time. Plaintiffs have utterly failed to meet their burden.

 3           B.     Plaintiffs cannot bootstrap standing.

 4           Plaintiffs obstinately insist that all named Plaintiffs necessarily have standing as
 5   something called “TST.” But “standing is not dispensed in gross.” Lewis v. Casey, 518 U.S.
 6   343, 358 n.6 (1996). Instead, “a plaintiff must demonstrate standing for each claim he seeks to
 7   press and for each form of relief that is sought.” Town of Chester, N.Y. v. Laroe Estates, Inc.,
 8   137 S. Ct. 1645, 1650 (2017); see also Gill v. Whitford, 138 S. Ct. 1916, 1934 (2018) (“A
 9   plaintiff’s remedy must be tailored to redress the plaintiff’s particular injury.” (emphasis
10   added)). Plaintiffs cannot rely upon a harm allegedly suffered by one of them to grant
11   standing to all. Instead, Plaintiffs bore the burden to demonstrate—as to each plaintiff—that
12   each may pursue a remedy based on the particular injury suffered by that Plaintiff. Gill, 138
13   S. Ct. at 1934. Plaintiffs’ failure to do so is fatal to their claims.
14           Plaintiffs’ misunderstanding of the doctrine is highlighted by their reliance upon
15   Naruto v. Slater, 888 F.3d 418 (9th Cir. 2018), asserting that “[i]f a monkey has standing to
16   sue for copyrights (sic) to its selfies,” Plaintiffs must have standing here. [Response at 6.]
17   Perspective is required. First, the challenge to standing in Naruto was a facial challenge to
18   standing, which merely asserted that there were insufficient facts alleged to establish standing.
19   Id. at 420. Second, in Naruto, there was a specific and identifiable plaintiff (Naruto, the
20   monkey) with a specific and identifiable alleged harm (wrongful use of copyrighted work).
21   Such simple identification of parties and claims continues to elude Plaintiffs. If a monkey is
22   held to the rigors of Article III, Plaintiffs should be as well.
23   II.     Adversarial Truth, TST, Inc., and UFC are not proper plaintiffs.
24           A.     Adversarial Truth and TST, Inc. did not exist.
25           An injury in fact requires that a plaintiff demonstrate “the invasion of a legally
26   protected interest,” that is “concrete and particularized” and neither “conjectural nor


                                                       -3-
     PHOENIX 53387-11 599194v12
         Case 2:18-cv-00621-DGC Document 67 Filed 10/25/19 Page 4 of 13


 1   hypothetical.” Spokeo, 136 S. Ct. at 1548 (quoting Lujan v. Defenders of Wildlife, 504 U.S.

 2   555, 560 (1992)). A putative plaintiff must demonstrate that “he is himself adversely

 3   affected” by some action by the defendant. Sierra Club v. Morton, 405 U.S. 727, 740 (1972).

 4          The Unincorporated Association sought to give an invocation in February 2016, and

 5   was ultimately refused in May 2016. [Doc. 1-1, Ex. 7.; Doc. 57 at 5 ¶ 26.1] Adversarial Truth

 6   was not organized until nearly a year later (April 2017). 2 [Doc. 63-1, Ex. A at 9:3–11.] And

 7   TST, Inc. was not incorporated until more than a year after the events giving rise to this

 8   litigation (November 2017). [Doc. 63-1, Ex. B at 12:22–13:11.] It is impossible as a matter of

 9   historic fact for those entities to have suffered an “invasion” of a legally protectable interest;

10   an entity that does not exist manifestly has no protectable interest to invade.

11          B.     UFC has neither capacity to bring suit nor a redressable
                   injury.
12
                   1.      UFC lacks capacity sue.
13
            Whether a limited liability company has capacity to bring suit in federal court is
14
     governed by Rule 17(b)(3), which indicates that such determinations are made with reference
15
     to the forum state’s law. Fed. R. Civ. P. 17(b)(3); Malibu Media, LLC v. Steiner, 307 F.R.D.
16
     470, 473 (S.D. Ohio 2015) (“Relevant here is subsection (b)(3), which applies to ‘all other
17
     parties, including limited liability companies such as Plaintiff.”); In re Dairy Farmers, 767 F.
18
     Supp. 2d 880, 892 (N.D. Ill. 2011). Arizona law is clear that an unregistered foreign limited
19
     liability company “shall not maintain an action, suit or proceeding in a court of this state until
20
     it has obtained a certificate of registration to transact business.” A.R.S. § 28-809(A).
21
            Here, UFC is not, and never has been, registered as a foreign limited liability company
22
     in Arizona and is prohibited from bringing suit in this Court. Id.; Fed. R. Civ. P. 17(b)(3).
23
     Plaintiffs do not quibble with that fact, but instead appear to argue that UFC can instead
24
25
     1
       Contrary to the allegations of the FAC, Ms. Shortt did not ask to give the invocation.
26   2
       Ariz. Corp. Comm’n, Articles of Organization: Adversarial Truth, LLC, https://ecorp
     .azcc.gov/CommonHelper/GetFilingDocuments?barcode=05886313.

                                                     -4-
     PHOENIX 53387-11 599194v12
         Case 2:18-cv-00621-DGC Document 67 Filed 10/25/19 Page 5 of 13


 1   pursue its claims by transmuting itself into an unincorporated association. [Response at 12.]

 2   That is fallacious for at least two reasons. First, it is simply untrue that UFC was an

 3   “unincorporated association” of persons because it was, in fact, actually organized as an

 4   LLC—but it is legally barred from bringing suit in this Court. Second, if Plaintiffs are correct

 5   (and they are not) that any entity that has failed to appropriately register under state law can

 6   simply pretend it is unregistered, then Rule 17(b)(3) loses all meaning. This Court should

 7   eschew interpretations that render rule provisions nugatory. See United States v. Tohono

 8   O’Odham Nation, 563 U.S. 307, 315 (2011) (“Courts should not render statutes nugatory

 9   through construction.”); Naruto, 888 F.3d at 422 (“Our precedent on statutory interpretation

10   should apply to court rules as well as statutes . . . .”).

11          At core, Plaintiffs’ posit that they can embrace or discard the corporate form at will

12   and—so long as they generally represent the disembodied spirit of something called “TST”—

13   they may bring suit under Rule 17(b)(3)(A). [Response at 11.] Plaintiffs are wrong. It is a

14   bedrock principle of law that corporate entities, including LLCs, are distinct legal entities

15   with a life of their own. Abrahim & Sons Enters. v. Equilon Enters., LLC, 292 F.3d 958, 962

16   (9th Cir. 2002) (“Corporations and LLCs are distinct legal entities . . . .”); Deutsche Credit

17   Corp. v. Case Power & Equip. Co., 179 Ariz. 155, 159, 876 P.2d 1190, 1194 (App. 1994)

18   (“The concept of a corporation as a separate entity is a legal fact, not fiction.”).3

19                  2.     UFC has not suffered a cognizable injury.

20          It is undisputed that Ms. Shortt sought to give her invocation on behalf of the
21   Unincorporated Association. [Doc. 63-1, Ex. J at 24:4–13.] Further, there is no evidence of
22   any authorization for the Unincorporated Association to act on behalf of UFC at any relevant
23   time, nor any evidence of UFC’s involvement in the requested invocation at all. Indeed, there
24
25
     3
       Plaintiffs assert that “[t]here is no requirement that unincorporated associations be
26   incorporated at some prior point.” [Response at 10.] Yet Plaintiffs’ cited cases both analyze
     previously incorporated entities. S. Cal. Darts Ass’n v. Zaffina, 762 F.3d 921, 927 (9th Cir.

                                                       -5-
     PHOENIX 53387-11 599194v12
            Case 2:18-cv-00621-DGC Document 67 Filed 10/25/19 Page 6 of 13


 1   is no evidence that Ms. Shortt ever received authorization from UFC’s sole manager to speak

 2   on its behalf. [Id., Ex. C, at 35:25–36:5.] UFC has suffered no injury and, to the extent that it

 3   asks the Court for some relief, it seeks an improper advisory opinion regarding its rights. See

 4   Ctr. for Biological Diversity v. U.S. Forest Serv., 925 F.3d 1041, 1047 (9th Cir. 2019).

 5   III.     The Unincorporated Association lacks standing or capacity to sue.

 6            A.    The Unincorporated Association lacks capacity to sue.
 7            Plaintiffs did not and cannot demonstrate that the Unincorporated Association is an
 8   “unincorporated association” for purposes of Rule 17(b), and simply ignore the City’s
 9   arguments in that regard. There is no evidence that the purported “members” of the
10   Unincorporated Association have reached any kind of consensus as to its purpose and for this
11   reason, the Unincorporated Association (assuming, arguendo, it has members) could not have
12   been “formed by mutual consent for the purpose of promoting a common objective” that had a
13   “religious” purpose. Indeed, the following dispositive facts stand unrebutted: “members” of
14   the group do not need to be practicing Satanists. [Doc. 63-1, Ex. A at 32:16–33:2.] Some
15   “members” believed in a form of Satanism that involves “magick” and supernatural powers;
16   those beliefs are “antithetical” to one another. [Id., Ex. J at 27:7–28:15.] Some “members”
17   view “TST” as a “sociopolitical counter-method” which others do not believe is the same as a
18   religion. [Compare id. 59:17–27, with id., Ex. A at 30:21–31:1.] Because Plaintiffs have
19   utterly failed to demonstrate a “common purpose” amongst the “members,” the
20   Unincorporated Association cannot invoke Rule 17(b)(3) and lacks capacity to sue.
21            B.    The Unincorporated Association lacks standing.
22            Rather than offer evidence demonstrating that the Unincorporated Association is a
23   membership association capable of invoking associational standing, Plaintiffs instead (i)
24   continue to conflate all the plaintiff entities into something called “TST”; (ii) declare without
25
26   2014); Comm. for Idaho's High Desert, Inc. v. Yost, 92 F.3d 814 (9th Cir.1996); Sierra Ass’n
     for Env't v. FERC, 744 F.2d 661 (9th Cir.1984).

                                                    -6-
     PHOENIX 53387-11 599194v12
         Case 2:18-cv-00621-DGC Document 67 Filed 10/25/19 Page 7 of 13


 1   any supporting evidence that this non-existent entity is a membership organization; and (iii)

 2   suggest that there is no authority requiring the Court to consider whether an organization is in

 3   fact a membership organization before permitting it to assert associational standing.

 4   [Response at 8–10.] Plaintiffs are wrong.

 5          Plaintiffs’ misunderstanding of Hunt is pervasive and dispositive. [Response at 9–10.]

 6   To assert associational standing, an entity must be a membership organization. This is not an

 7   additional criterion to the three-part test described in Hunt. Rather, the very language of the

 8   associational standing test makes this obvious: an organization “has standing to bring suit on

 9   behalf of its members when (a) its members would otherwise have standing . . . .” Hunt v.

10   Wash. State Apple Advert. Comm’n, 432 U.S. 333, 343 (1977) (emphasis added).

11          Plaintiffs cannot simply declare themselves a membership organization and then

12   attempt to raise claims that are not personal to the organization. Instead, the court must

13   evaluate whether the Unincorporated Association4 is actually a membership organization in

14   the first instance, precisely as was done in Hunt, Mink, and other cases. See e.g., Hunt, 432

15   U.S. at 342–343 (concluding organization is membership organization for purposes of

16   associational standing); Or. Advocacy Ctr. v. Mink, 322 F.3d 1101, 1109 (9th Cir. 2003)

17   (same); Fleck & Assocs. v. Phoenix, 471 F.3d 1100, 1106 (9th Cir. 2006); Fund Democracy,

18   LLC v. SEC, 278 F.3d 21, 25 (D.C. Cir. 2002); Gettman v. DEA, 290 F.3d 430, 435 (D.C. Cir.

19   2002). Plaintiffs have failed to establish that the Unincorporated Association is a membership

20   organization that could have associational standing. As the City explained in its Motion, the

21   Unincorporated Association lacks the “indicia of membership” necessary to be considered a

22   membership organization—a conclusion that Plaintiffs do not attempt to rebut. [Motion at

23   16–17; Response at 9–10.]

24          Perhaps most fatal to Plaintiffs’ associational standing claim, however, is its inability

25   to demonstrate that it has “members” who “express their collective views and protect their

26


                                                    -7-
     PHOENIX 53387-11 599194v12
           Case 2:18-cv-00621-DGC Document 67 Filed 10/25/19 Page 8 of 13


 1   collective interests” through the organization. Hunt, 432 U.S. at 345. Rather than explain or

 2   demonstrate how the Unincorporated Association reflects the “collective views” of any

 3   “members,” Plaintiffs baldly posit that “TST’s organizational purpose is to promote

 4   pluralism” and that “TST’s organizational purposes lead it to demanding equality for its

 5   membership.” [Response at 9.] Plaintiffs, however, offer no evidence that this is a member-

 6   driven “purpose” rather than the pet project of Messrs. Soling, Misicko, and de Haan, and Ms.

 7   Shortt. Instead, the evidence reflects that the Unincorporated Association is not a vehicle to

 8   express “collective views” of any purported members, but rather those picked by its self-

 9   appointed leaders. “Members” have no rights: they do not elect leadership, they do not vote,

10   they do not fund the activities of the group; and they have wildly disparate views of Satanism.

11   [Doc. 63-1, Ex. J at 16:21–17:2, 18:21–19–10, 27:7–28:15.]

12           When convenient, Plaintiffs also suggest that the “members” of their organization

13   share a belief in “Satanism” and that the Unincorporated Association has standing to vindicate

14   the rights of “Satanists.” [Response at 9, 12.] But that is, of course: (i) inconsistent with the

15   stated purpose of the Unincorporated Association to promote pluralism [Doc. 63-1, Ex. J at

16   8:9–14]; (ii) belied by the testimony that purported members may hold religious views that

17   are “antithetical” to each other [Id. at 27:7–28:15]; (iii) disingenuous in light of The Satanic

18   Temple’s origins as a “mockumentary;” and (iv) belied by the fact that one need not be a

19   Satanist to join. [Motion at 2–3.]

20   IV.     No Plaintiff, including Michelle Shortt, has a redressable injury in fact.

21           Plaintiffs fail to accept or acknowledge that claims regarding legislative prayer are
22   simply different than other Establishment Clause claims. Thus, even if some named Plaintiff
23   is able to survive the dispositive analyses set forth above, because the “invocation” sought to
24
25
26   4
      Plaintiffs do not even attempt to establish Adversarial Truth, UFC, or TST, Inc. as
     membership entities with associational standing.

                                                     -8-
     PHOENIX 53387-11 599194v12
         Case 2:18-cv-00621-DGC Document 67 Filed 10/25/19 Page 9 of 13


 1   be given by Ms. Shortt is neither religious nor an actual “invocation,” the Plaintiffs lack a

 2   concrete injury capable of redress as a matter of law.

 3          A.     A secular group lacks standing to demand a legislative prayer.

 4          Plaintiffs rely on the notion that in other contexts, such as those involving religious
 5   monuments or school prayer, “irreligious” people have had standing to challenge such
 6   practices under the Establishment Clause. [Response at 4 (emphasis in original)]. But that is
 7   not true of legislative prayer, and deprives Plaintiffs of an injury redressable by Court action.
 8   Despite Plaintiffs’ suggestion to the contrary, the Court need not inquire whether non-theists
 9   generally have rights under the Establishment Clause of the First Amendment. [Response at
10   15.] Instead, the crux of the issue is that in the context of legislative prayer cases, the
11   Establishment Clause can only be implicated if the challenger’s religious beliefs are
12   threatened. [Motion at 8–9.]
13          Marsh, Town of Greece, and American Humanist stand for the proposition that
14   legislative prayer is generally constitutional so long as it does not exclude particular religions.
15   Marsh v. Chambers, 463 U.S. 783 (1983); Town of Greece, N.Y. v. Galloway, 572 U.S. 565,
16   575 (2014); Am. Legion v. Am. Humanist Ass’n, 139 S. Ct. 2067, 2087 (2019). Because
17   Plaintiffs fall outside of the zone of religious interests shielded by the Establishment Clause in
18   the legislative prayer context, they lack standing. Valley Forge Christian Coll. v. Americans
19   United for Separation of Church and State, Inc., 454 U.S. 464, 475 (1982).5
20          Plaintiffs attempt to avoid this conclusion by arguing that Marsh and Town of Greece
21   “caution[] against using the prayer opportunity to denigrate other religions.” [Response at 14.]
22   But that unhelpful platitude has no application here. Legislative prayer is, by its very nature,
23
     5
24     Although characterized as “prudential,” the zone of interest requirement “relate[s] to
     elements of Article III standing.” Montesa v. Schwartz, 836 F.3d 176, 195 (2d Cir. 2015).
25   Plaintiffs would have this Court ignore Valley Forge’s admonition that a plaintiff must fall
     within the protectable zone of interest to assert an Establishment Clause claim. [Response at
26   16.] The Barker court, although correct on the merits, failed to consider Valley Forge in its
     standing analysis. Barker v. Conroy, 921 F.3d 1118 (D.C. Cir. 2019).

                                                     -9-
     PHOENIX 53387-11 599194v12
         Case 2:18-cv-00621-DGC Document 67 Filed 10/25/19 Page 10 of 13


 1   religious. Am. Humanist Ass’n, 139 S. Ct. at 2087. Plaintiffs offer no explanation how the

 2   exclusion of a secular group from giving an “invocation” constitutes denigration. It is

 3   undisputed that the City’s invocation policy was to invite various faith groups to give an

 4   invocation. [Doc. 32-2, Ex. 2 at 6:16–7:12; Doc. 38-2.] There is no evidence that the City has

 5   every permitted, much less invited, any secular group to give an “invocation.”

 6          Because Ms. Shortt was unequivocal in her testimony that the purpose behind her

 7   attempted invocation was “pluralism”—rather than a theistic belief or set of religious ideals—

 8   a denial of the opportunity to speak is simply not an injury, nor is it capable of redress.

 9   [Motion at 11–12.] Plaintiffs do not comprise a religion, and they do not have standing to

10   demand the ability to give a legislative prayer.

11          B.     The requested relief is beyond this Court’s powers.

12          In response to the argument that the Establishment Clause does not require the City to
13   permit Plaintiffs to give a secular invocation, Plaintiffs’ only retort is that “TST is religious”
14   and that “Satanism is a religion.” [Response at 12.] But regardless of whether Satanism is a
15   religion,6 one need not be a Satanist to be a member of any of the Plaintiff entities, nor is
16   there any real requirement beyond the ability to click a button on a website. [Motion at 4–5.]
17   More importantly, it is clear that, even if Satanism is a religion, the Plaintiff entities are not.
18   [Doc. 63-1, Ex. J at 8:9–14.]
19          Although the power of the Court is broad, federal courts lack authority to order the
20   enactment of new legislation or policies except in certain narrow circumstances. Indeed, well-
21   settled “principles of federalism counsel against awarding affirmative injunctive and
22   declaratory relief that would require state officials to . . . enact a new law proposed by
23   plaintiffs.” M.S. v. Brown, 902 F.3d 1076, 1089 (9th Cir. 2018) (quotations omitted).
24
25
     6
      “Satanism” does not refer to a singular set of beliefs the way, for example, “Catholicism”
26   might. LeVayan Satanism believes in the supernatural and “magick,” [Doc. 63-1, Ex. J at
     27:7–28:15.], which is antithetical to the non-theistic view of “Satanism.”

                                                     - 10 -
     PHOENIX 53387-11 599194v12
          Case 2:18-cv-00621-DGC Document 67 Filed 10/25/19 Page 11 of 13


 1           The Court cannot compel the City to adopt a new legislative prayer policy permitting

 2   secular “invocations” prior to City Council meetings as Plaintiffs ask it to. [FAC at 9,

 3   Response at 7.] The City can maintain (and has) a policy that does not discriminate between

 4   religions but that limits invocations to religious groups. In light of their manifest non-

 5   religiosity, Plaintiffs effectively ask the Court to rewrite the City’s non-discriminatory policy.

 6   But there is no Constitutional basis for the Court to order the enactment or alteration of the

 7   City’s longstanding legislative prayer policy, and Plaintiffs, therefore, lack a redressable

 8   injury that can confer standing. M.S., 902 F.3d at 1083.

 9   V.      Plaintiffs’ newly minted equal protection claim is meritless.

10           “A defendant suffers prejudice if a plaintiff is allowed to proceed with a new theory of
11   recovery after close of discovery.” Smith v. City & Cty. of Honolulu, 887 F.3d 944, 951–52
12   (9th Cir. 2018). In their Response, Plaintiffs assert for the first time that their equal protection
13   claim is predicated upon the City “scrutiniz[ing]” Plaintiffs’ connections to the City, which
14   they allege was not “forced on other groups.” [Response at 8.] However, the FAC is devoid of
15   any well-pled facts to that effect, and only asserts that precluding Ms. Shortt from
16   participating in legislative prayer violates equal protection. [FAC ¶¶ 52–53.]
17           It is manifestly improper to find that Plaintiffs have standing predicated upon a new
18   theory of the case that has never been raised, was not pled in the FAC, and has never been
19   disclosed. Smith, 887 F.3d at 951–52. In any event, a secular group has no right to demand to
20   be placed on equal footing with a religion in connection with legislative prayer, because such
21   prayer is, by its very nature, religious. Am. Humanist Ass’n, 139 S. Ct. at 2087.
22   VI.     Conclusion
23           Plaintiffs are not a religion, and lack standing to challenge the City’s longstanding
24   legislative prayer practice. The City need not accept a secular group’s invocation under the
25   Establishment Clause. Plaintiffs’ attempts to obfuscate the identity of the real party in interest
26   cannot resist that legal reality. The Court should dismiss the FAC in toto.


                                                    - 11 -
     PHOENIX 53387-11 599194v12
        Case 2:18-cv-00621-DGC Document 67 Filed 10/25/19 Page 12 of 13


 1          RESPECTFULLY SUBMITTED this 25th day of October, 2019.

 2                                      DICKINSON WRIGHT PLLC

 3
                                        By: /s/ Scot L. Claus
 4                                         Scot L. Claus
                                           Vail C. Cloar
 5
                                           Holly M. Zoe
 6                                         1850 North Central Avenue, Suite 1400
                                           Phoenix, Arizona 85004-4568
 7                                         Attorneys for City of Scottsdale
 8
 9
10

11
12
13

14
15
16

17
18
19
20
21
22
23
24
25
26


                                           - 12 -
     PHOENIX 53387-11 599194v12
        Case 2:18-cv-00621-DGC Document 67 Filed 10/25/19 Page 13 of 13


 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that on October 25, 2019, I electronically transmitted the attached
     document to the Clerk of the Court using the CM/ECF system, and which will be sent
 3   electronically to all registered participants as identified on the Notice of Electronic Filing, and
     paper copies will be sent to those indicated as non-registered participants.
 4
 5                                              By: /s/ Sheila Rath

 6
 7

 8
 9
10

11
12
13

14
15
16

17
18
19
20
21
22
23
24
25
26


                                                    - 13 -
     PHOENIX 53387-11 599194v12
